TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00798-CR



                                  Ronald Casey Low, Appellant

                                                  v.

                                   The State of Texas, Appellee




             FROM THE COUNTY COURT AT LAW OF TOM GREEN COUNTY
               NO. 04-01951, HONORABLE BEN NOLEN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               After he was convicted of speeding in justice of the peace court, appellant Ronald

Casey Low took an appeal de novo to the county court at law. See Tex. Code Crim. Proc. Ann. art.

45.042 (West Supp. 2004-05). At a bench trial, the court adjudged him guilty and imposed a $99

fine. This appeal followed. We will dismiss the appeal for want of jurisdiction.

               This Court’s appellate jurisdiction does not embrace a case that has been appealed

from an inferior court to a county court at law in which the fine imposed in the latter court does not

exceed $100, unless the sole issue on appeal is the constitutionality of the statute or ordinance on

which the conviction is based. Tex. Code Crim. Proc. Ann. art. 4.03 (West 2005). Low urges that

this Court has jurisdiction to consider his contention that the speeding statute has been

unconstitutionally applied to him. See Tex. Transp. Code Ann. § 545.352 (West Supp. 2004-05).
                 Low was stopped by a deputy sheriff after the deputy’s radar indicated that Low was

driving 77 miles-per-hour in a 65 miles-per-hour zone. After running the usual license and

registration checks, which were negative, the deputy asked Low and his passenger if they were

carrying weapons or contraband. When they said they were not, the deputy asked if he could search

the car. Low did not immediately answer yes or no, and the deputy repeated his request several

times. Low eventually refused to consent to a search. With this, the officer issued Low citations for

speeding and having an expired inspection sticker and allowed him to go on his way.1

                 The county court at law overruled Low’s pretrial motion to bar prosecution on the

ground that his rights under the Fourth and Fourteenth Amendments and article I, section 9 had been

violated. See U.S. Const. amends. IV, XIV; Tex. Const. art. I, § 9. In the motion, Low urged that

the deputy had attempted to use the threat of a speeding citation to coerce Low’s consent to a search

of the vehicle, and that the officer had issued the ticket in retaliation for Low’s refusal of that

consent. He repeats this argument in his brief to this Court, and he further contends, in an argument

not made below, that the duration and scope of his detention exceeded that reasonably necessary for

the issuance of a traffic citation.

                 In order to avoid the jurisdictional limitation of article 4.03, Low asserts that he is

challenging the constitutionality of the speeding statute as applied in this case. But Low’s arguments

have nothing to do with the constitutionality of section 545.352, either on its face or as applied.

Instead, Low is challenging the constitutionality of the practice, claimed to be routine in Tom Green

County, of law enforcement officers asking for permission to search vehicles stopped for traffic



    1
        The inspection sticker charge was subsequently dismissed.

                                                   2
violations. It is the deputy’s authority to detain individuals suspected of violating the laws—not the

speeding statute—that Low contends was unconstitutionally applied or exercised in this case.2 That

Low was detained for speeding was merely a coincidence; his arguments would be the same if he

had been stopped and cited for any other traffic offense.

                Low also argues that dismissal of this appeal would violate the Texas Constitution’s

open courts guarantee. Tex. Const. art. I, § 13. There is, however, no federal or state constitutional

right to appeal a criminal conviction. Phynes v. State, 828 S.W.2d 1, 2 (Tex. Crim. App. 1992)

(citing McKane v. Durston, 153 U.S. 684, 687-88 (1894)). The right to appeal is regulated by the

legislature. Id. In this case, the right to appeal is regulated by article 4.03.

                Because the fine does not exceed $100 and the issue Low seeks to raise on appeal

does not challenge the constitutionality of the statute on which his conviction is based, this Court

is without jurisdiction. The appeal is dismissed.




                                                ___________________________________________

                                                Bea Ann Smith, Justice

Before Justices B. A. Smith, Patterson and Pemberton

Dismissed for Want of Jurisdiction

Filed: August 19, 2005

Do Not Publish


   2
     We express no opinion on the merits of Low’s argument, which we have summarized only to
address the jurisdiction question, or the propriety of the relief he sought below.

                                                   3